

116 HR 5510 IH: Protection and Advocacy for Voting Access Program Inclusion Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5510IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Gallego (for himself, Mr. O'Halleran, Mr. Sablan, Mr. Luján, Mr. Tipton, Ms. Haaland, and Mr. Stanton) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to explicitly authorize distribution of grant funds to
			 the voting accessibility protection and advocacy system of the
			 Commonwealth of the Northern Mariana Islands and the system serving the
			 American Indian consortium, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protection and Advocacy for Voting Access Program Inclusion Act or the PAVA Program Inclusion Act. 2.Authorizing payments to voting accessibility protection and advocacy systems serving the Commonwealth of the Northern Mariana Islands and the American Indian consortium (a)Recipients definedSection 291 of the Help America Vote Act of 2002 (52 U.S.C. 21061) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection:
					
						(c)Eligible grant recipients
 (1)Definition of stateFor the purposes of this section, the term State shall have the meaning given such term in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002).
 (2)American indian consortium eligibleA system serving the American Indian consortium for which funds have been reserved under section 509(c)(1)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 794e(c)(1)(B)) shall be eligible for payments under subsection (a) in the same manner as a protection and advocacy system of a State.
							.
 (b)Grant minimums for American Indian consortiumSection 291(b) of such Act (52 U.S.C. 21061(b)) is amended— (1)by inserting (c)(1)(B), after as set forth in subsections; and
 (2)by striking subsections (c)(3)(B) and (c)(4)(B) of that section shall be not less than $70,000 and $35,000, respectively. and inserting the following: subsection (c)(3)(B) shall not be less than $70,000, and the amount of the grants to systems referred to in subsections (c)(1)(B) and (c)(4) shall not be less than $35,000..
 3.Effective dateThe amendments made by section 2 shall take effect at the start of the first fiscal year starting after the date of the enactment of this Act.
		